Exhibit 10.1

 

Execution Version

 

COOPERATION AGREEMENT

This Cooperation Agreement, dated as of January 30, 2020 (this “Agreement”), is
by and among Six Flags Entertainment Corporation (the “Company”) and the persons
and entities set forth on Schedule A hereto (the “H Partners Group,” and, for
clarity and as applicable, including each member thereof acting individually).

RECITALS

WHEREAS, the Company and H Partners Management, LLC (“H Partners”), a member of
the H Partners Group, have engaged in various discussions and communications
concerning the Company’s business, financial performance and strategic plans;

WHEREAS, as of the date hereof, the H Partners Group is the Beneficial Owner of
5,500,000 shares of common stock, $0.025 par value per share, of the Company
(the “Common Stock”), or approximately 6.5% of the Common Stock issued and
outstanding on the date hereof; and

WHEREAS, the Company and the H Partners Group have determined to come to an
agreement with respect to certain matters relating to the composition of the
Board of Directors of the Company (the “Board”) and certain other matters, as
provided in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

Section 1.Board Appointment and Related Agreements.

(a)Board Appointment.

(i)Immediately following the execution of this Agreement, the Board and all
applicable committees thereof shall take all necessary actions to appoint Arik
Ruchim (the “New Director”)  (x) as a director of the Company and (y) to each of
the Nominating and Corporate Governance Committee of the Board (the “Nominating
Committee”) and the Compensation Committee of the Board. Concurrent with his
appointment to the Board, Mr. Ruchim has executed and delivered an irrevocable
letter of resignation in the form attached hereto as Exhibit A (the “Irrevocable
Letter of Resignation”).

(ii)At all times while serving as a member of the Board (and as a condition to
such service), the New Director shall comply with all policies, codes and
guidelines

 

 








 

applicable to Board members generally, including the Company’s Code of Business
Conduct and Ethics.

(b)New Director Nomination. The Company’s slate of nominees for the election of
directors of the Company at the Company’s 2020 annual meeting of stockholders
(the “2020 Annual Meeting”) shall include the New Director as a nominee.  The
Company will recommend that the Company’s stockholders vote in favor of the
election of the New Director at the 2020 Annual Meeting and will support the New
Director for election in a manner consistent with its support for the other
nominees of the Company.

(c)Replacement Director.

(i)From the date of this Agreement until the expiration of the Cooperation
Period, if the New Director is unable or unwilling to serve as a director or
resigns as a director, then for so long as (x) the H Partners Group continuously
Beneficially Owns in the aggregate at least the lesser of 3.0% of the Company’s
then outstanding Common Stock and 2,535,734 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) (such lesser amount, the “Minimum Ownership Level”) and (y) the H
Partners Group is not in material breach of this Agreement,  H Partners Group
shall have the ability within 30 days of the New Director’s departure from the
Board to recommend a substitute full-time employee of the H Partners Group (who
shall not be Mr. Ruchim) (a “Full-Time Employee”) to replace the New Director in
accordance with this Section 1(c) (any such replacement director, a “Replacement
Director”). Except as otherwise specified in this Agreement, if a Replacement
Director is appointed to the Board, all references in this Agreement to the term
“New Director” will include such Replacement Director.

(ii)The appointment of any Replacement Director shall be subject to (A) such
individual being a Full-Time Employee and (B) the execution and delivery by such
Replacement Director of (x) a fully completed copy of the Company’s standard
director and officer questionnaire and other reasonable and customary director
onboarding documentation required by the Company in connection with the
appointment or election of new Board members,  (y) a written acknowledgment that
such Replacement Director agrees to be bound by all agreements,  policies, codes
and guidelines applicable to non-employee directors of the Company and (z) the
Replacement Director Irrevocable Letter of Resignation in the form attached as
Exhibit B hereto.

(iii) If the H Partners Group recommends a Full-Time Employee other than Rehan
Jaffer, the appointment of such Replacement Director shall be subject to (A)
such Replacement Director satisfying the H Partners Director Criteria, and (B)
the Board determining such Replacement Director to be reasonably acceptable.

(iv)(A) If the H Partners Group recommends Rehan Jaffer as its candidate for
Replacement Director, then the Board and all applicable committees thereof shall
take all necessary actions to appoint Rehan Jaffer as the Replacement Director
within 10 Business Days of his nomination to be the Replacement Director and (B)
if the H Partners Group nominates a  Full-Time Employee to be its candidate for
Replacement Director other than Rehan Jaffer, then the Nominating Committee
shall make its determination and recommendation regarding whether any candidate
for Replacement Director so qualifies within 10 Business Days after such
candidate





2




 

has submitted to the Company the documentation required by this Section 1(c). If
the Nominating Committee does not accept a substitute person recommended by the
H Partners Group as a Replacement Director, then the H Partners Group will have
the right to recommend additional substitute person(s) whose appointment will be
subject to the Nominating Committee recommending such person in accordance with
the procedures described in this Section 1(c). Upon the recommendation of a
candidate for Replacement Director by the Nominating Committee, the Board shall
review and vote on the appointment of such candidate to the Board no later than
10 Business Days after the Nominating Committee’s recommendation of such
candidate; provided, that if the Board does not approve and appoint such
candidate for Replacement Director to the Board, the Parties shall continue to
follow the procedures described in this Section 1(c)(iv) until a Replacement
Director is approved and appointed to the Board.

(d)Additional Nominees.

(i)The Company agrees (A) to appoint three additional independent directors
(each, a “New Independent Appointee”) to serve on the Board within a reasonable
timeframe following the date hereof and (B) to ensure that one director serving
on the Board as of January 31, 2020 (excluding Mr. Ruchim) shall resign from the
Board, including all applicable committees thereof, on or before the appointment
of the third New Independent Appointee.

(ii)H Partners will be permitted to present to the Board a list of up to eight
candidates who are not Affiliates or Representatives of any member of the H
Partners Group as New Independent Appointees (each such candidate, an
“Additional Nominee”), and the Board shall consider in good faith at least one
such Additional Nominee for appointment to the Board as a New Independent
Nominee alongside any other qualified candidates identified by the Nominating
Committee as a part of its standard processes for considering new director
candidates.

(e)Additional Agreements.

(i)The H Partners Group agrees (A) to cause its Affiliates and Representatives
to comply with the terms of this Agreement and (B) that it shall be responsible
for any breach of this Agreement by any such Affiliate or Representative. A
breach of this Agreement by an Affiliate or Representative of any member of the
H Partners Group, if such Affiliate or Representative is not a party hereto,
shall be deemed to occur if such Affiliate or Representative engages in conduct
that would constitute a breach of this Agreement if such Affiliate or
Representative were a party hereto to the same extent as the H Partners Group.

(ii)During the Cooperation Period, the H Partners Group agrees that it shall,
and shall cause each of its Affiliates to, appear in person or by proxy at each
annual or special meeting of the stockholders of the Company (each, a
“Stockholder Meeting”) and vote all Voting Securities beneficially owned,
directly or indirectly, by the H Partners Group or such Affiliate (or which the
H Partners Group or such Affiliate has the right or ability to vote) at such
meeting (A) in favor of the slate of directors recommended by the Board, (B)
against the election of any nominee for director not approved, recommended and
nominated by the Board for election at any such meeting, and (C) in accordance
with the Board’s recommendation with respect to any other matter presented at
such meeting;  provided, that the H Partners Group shall be permitted to vote in
its sole discretion with respect to any proposals relating to an Extraordinary
Transaction.





3




 

(iii)At all times while the New Director is serving as a member of the Board,
the restrictions contained in the Company’s policies, codes, procedures and
guidelines applicable to the New Director (in his capacity as such), including
the Company’s Code of Business Conduct and Ethics and any restrictions on
insider trading with respect to, securities of the Company are, and shall be
deemed to apply to each member of the H Partners Group (including, for the
avoidance of doubt, any Affiliates of H Partners subsequently created or
acquired after the date of this Agreement).

(iv)During the Cooperation Period, (A) upon written request from the Company,
the H Partners Group will promptly provide the Company with information
regarding the amount of the securities of the Company then beneficially owned by
the H Partners Group, (B) the H Partners Group will notify the Company within
one Business Day of such time as the H Partners Group continuously Beneficially
Owns less than the Minimum Ownership Level, and (C) the H Partners Group will
notify the Company within one Business Day of the earlier to occur of the (x)
consummation of any Substantial Disposition (as defined below) and (y) entry
into any agreement or arrangement in respect of a Substantial Disposition. Such
information provided to the Company will be kept strictly confidential unless
required to be disclosed pursuant to law, legal process, subpoena, the rules of
any stock exchange or any legal requirement or as part of a response to a
request for information from any governmental authority with jurisdiction over
the Company.

(v)Each Party agrees that, during the Cooperation Period, it shall not
institute, solicit, join or assist in any litigation, arbitration or other
proceeding (each, a “Legal Proceeding”) against or involving the other Party,
any Affiliate of the other Party or any of their respective current or former
directors or officers (including derivative actions), other than (a) to enforce
the provisions of this Agreement or (b) to make counterclaims with respect to
any proceeding initiated by, or on behalf of one Party or its Affiliates against
the other Party or its Affiliates; provided,  however, that the foregoing shall
not prevent any Party or any of its Representatives from responding to oral
questions, interrogatories, requests for information or documents, subpoenas,
civil investigative demands or similar processes (each, a “Legal Requirement”)
in connection with any Legal Proceeding if such Legal Proceeding has not been
initiated by, on behalf of or at the suggestion of such Party; provided,
 further, that in the event any Party or any of its Representatives receives
such Legal Requirement, such Party shall give prompt written notice of such
Legal Requirement to the other Party (except where such notice would be legally
prohibited or not practicable). Each Party represents and warrants that neither
it nor any assignee has filed any lawsuit against the other Party.

Section 2.Standstill Agreement.  During the period commencing with the execution
of this Agreement and ending on the later of (a) the earlier of (i) 30 days
prior to director nomination deadline for the Company’s 2021 annual meeting of
stockholders (the “2021 Annual Meeting”) pursuant to the Company’s Amended and
Restated Bylaws and (ii) the date that is one hundred (100) days prior to the
first anniversary of the 2020 Annual Meeting, and (b) 10 days after the New
Director is no longer serving on the Board (the “Cooperation Period”), the H
Partners Group shall not, and it will cause each of its Affiliates not to,
directly or indirectly (including through any director, officer, employee,
partner, member, manager, consultant, legal or other advisor, agent or other
representative (each of the foregoing, a “Representative”) of the H Partners
Group or any Affiliate of the H Partners Group), in any manner, alone or in
concert with others:





4




 

(a)(i) acquire, cause to be acquired, or offer, seek or agree to acquire,
whether by purchase, tender or exchange offer, through the acquisition of
control of another person, by joining or forming a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise (the taking of any such
action, an “Acquisition”), ownership (beneficial or otherwise) of any securities
or assets of the Company (or any direct or indirect rights or options to acquire
such ownership, including voting rights decoupled from the underlying Voting
Securities) such that after giving effect to any such Acquisition, the H
Partners Group or any of its Affiliates holds, directly or indirectly, in excess
of 14.9% of the then outstanding Voting Securities, (ii) acquire, cause to be
acquired, or offer, seek or agree to acquire, whether by purchase or otherwise,
any interest in any indebtedness of the Company, (iii) acquire, cause to be
acquired, or offer, seek or agree to acquire, ownership (including Beneficial
Ownership) of any asset or business of the Company or any right or option to
acquire any such asset or business from any person, in each case other than
securities of the Company, or (iv) effect or seek to effect, offer or propose to
effect, cause or participate in, or in any way assist, facilitate or encourage
any other Person to effect or seek, offer or propose to effect or participate in
an Extraordinary Transaction (but nothing in this section 2(a)(iv) shall
prohibit any member of the H Partners Group from tendering into a tender or
exchange offer);

(b)(i) nominate, give notice of an intent to nominate, or recommend for
nomination a person for election to the Board (other than pursuant to Section
1(c)) or take any action in respect of the removal of any director, (ii)
knowingly seek or encourage any person to submit any nomination in furtherance
of a “contested solicitation” or take any other action in respect of the
election or removal of any director,  provided,  however, that nothing in this
Agreement shall prevent H Partners Group or its Affiliates or Representatives
from taking actions in furtherance of identifying director candidates in
connection with the 2021 Annual Meeting so long as such actions do not create a
public disclosure obligation for H Partners Group or the Company, are not
publicly disclosed by H Partners Group or its Affiliates or Representatives and
are undertaken on a basis reasonably designed to be confidential and in
accordance in all material respects with H Partners Group’s normal practices in
the circumstances, (iii) submit, or knowingly seek or encourage the submission
of, any stockholder proposal (pursuant to Rule 14a-8 or otherwise) for
consideration at, or bring any other business before, any Stockholder Meeting,
(iv) request, or knowingly initiate, encourage or participate in any request, to
call a Stockholder Meeting, (v) publicly seek to amend any provision of the
Certificate of Incorporation, Bylaws, or other governing documents of the
Company (each as may be amended from time to time), (vi) take any action similar
to the foregoing with respect to any subsidiary of the Company, or (vii) seek to
designate the New Director as Chairman of the Board or chairman of any committee
thereof;

(c)solicit any proxy, consent or other authority to vote of stockholders or
conduct any other referendum (binding or non-binding) (including any “withhold,”
“vote no” or similar campaign) with respect to, or from the holders of, Voting
Securities, or become a “participant” (as such term is defined in Instruction 3
to Item 4 of Schedule 14A promulgated under the Exchange Act) in, or knowingly
assist, advise, initiate, encourage or influence any person (other than the
Company) in, any “solicitation” of any proxy, consent or other authority to vote
any Voting Securities (other than such assistance, advice, encouragement or
influence that is consistent with the Board’s recommendation in connection with
such matter);





5




 

(d)(i) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any Stockholder Meeting or as otherwise permitted by Section 1(e)(ii)) or
(ii) deposit or agree or propose to deposit any securities of the Company in any
voting trust or similar arrangement, or subject any securities of the Company to
any agreement or arrangement with respect to the voting of such securities
(including a voting agreement or pooling arrangement), other than (A) any such
voting trust or arrangement solely for the purpose of delivering to the Company
or its designee a proxy, consent, or other authority to vote in connection with
a solicitation made by or on behalf of the Company or (B) customary brokerage
accounts, margin accounts and prime brokerage accounts;

(e)knowingly encourage, advise or influence any person, or knowingly assist any
person in so encouraging, advising or influencing any person, with respect to
the giving or withholding of any proxy, consent or authority to vote any Voting
Securities or in conducting any referendum (binding or non-binding) (including
any “withhold,” “vote no” or similar campaign);

(f)form, join, encourage the formation of, or in any way participate in any
partnership, limited partnership, syndicate or group (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities
(other than a group that includes all or some of the members of the H Partners
Group, but does not include any other entities or persons that are not members
of the H Partners Group as of the date hereof; provided,  however, that nothing
herein shall limit the ability of an Affiliate of the H Partners Group to join
such group following the execution of this Agreement, so long as any such
Affiliate agrees to be bound by the terms and conditions of this Agreement);

(g)make or publicly advance any request or proposal to amend, modify or waive
any provision of this Agreement, or take any action challenging the validity or
enforceability of any provision of or obligation arising under this Agreement;
provided, that the H Partners Group may make confidential requests to the Board
to amend, modify or waive any provision of this Agreement, which the Board may
accept or reject in its sole and absolute discretion, so long as any such
request is not publicly disclosed by the H Partners Group and is made by the H
Partners Group in a manner that could not reasonably be expected to require, and
that does not require, the public disclosure thereof by the Company, the H
Partners Group or any other person;

(h) (i) make a request for a list of the Company’s stockholders or for any books
and records of the Company whether pursuant to Section 220 of the Delaware
General Corporation Law or otherwise or (ii) engage any private investigations
firm or other person to investigate any of the Company’s directors or officers;

(i)take any action that could reasonably be expected to require the H Partners
Group, the Company or any of its subsidiaries or any other person to make a
public announcement or disclosure regarding this Agreement (other than the Press
Release) or any matter addressed in this Section 2; or

(j)enter into any discussion, negotiation, agreement, arrangement or
understanding concerning any of the foregoing (other than this Agreement) or
encourage, assist, solicit, seek or seek to cause any person to undertake any
action inconsistent with this Section 2.





6




 

Notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall prohibit or restrict any director of the Company, including the
New Director, from, solely in his or her capacity as a director of the Company,
exercising his or her fiduciary duties or from participating in board room
discussions or private discussions with other members of the Board, so long as
such communications are not intended to, and would not reasonably be expected
to, require any public disclosure of such communications.

Section 3.Representations and Warranties of All Parties.  Each Party represents
and warrants to the other Party that (a) such Party has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, (b) this Agreement has been duly and validly authorized, executed and
delivered by it and is a valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms (subject to applicable
bankruptcy and similar laws relating to creditors’ rights and to general equity
principles) and (c) this Agreement will not result in a material violation of
any (i) term or condition of any agreement to which such person is a party or by
which such Party may otherwise be bound or (ii) law, rule, license, regulation,
judgment, order or decree governing or affecting such Party.

Section 4.Representations and Warranties of the H Partners Group.  The H
Partners Group represents, warrants and covenants to the Company that (a) as of
the date of this Agreement, the H Partners Group collectively beneficially owns
and is entitled to vote an aggregate of 5,500,000 shares of Common Stock, (b) as
of the date of this Agreement, the H Partners Group does not have a Synthetic
Position (other than the shares of Common Stock beneficially owned as set forth
in clause (a) above) in any Voting Securities, (c) the H Partners Group will not
become party to any agreement, arrangement or understanding (whether written or
oral) with the New Director or any Replacement Director with respect to such
person’s service as a director on the Board, including any such agreement,
arrangement or understanding with respect to how such person should or would
vote or act on any issue or question as a director.

Section 5.Press Release; Communications.  Promptly following the execution of
this Agreement, the Company shall issue a mutually agreeable press release in
the form attached hereto as Exhibit C (the “Press Release”) announcing certain
terms of this Agreement. Neither the Company nor the H Partners Group shall make
or cause to be made, and the Company and the H Partners Group will cause their
respective Affiliates not to make or cause to be made, any public announcement
or statement with respect to the subject matter of this Agreement that is
contrary to the statements made in the Press Release or the terms of this
Agreement, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party. The Company acknowledges that the
H Partners Group may file this Agreement as an exhibit to its Schedule 13D. The
Company shall be given a reasonable opportunity to review and comment on any
Schedule 13D filing made by the H Partners Group with respect to this Agreement,
and the H Partners Group shall give reasonable consideration to any comments of
the Company. The H Partners Group acknowledges and agrees that the Company may
file this Agreement and file or furnish the Press Release with the SEC as
exhibits to a Current Report on Form 8-K and other filings with the SEC.  The H
Partners Group shall be given a reasonable opportunity to review and comment on
any Current Report on Form 8-K or other filing with the SEC made by the Company
with respect to this Agreement, and the Company shall give reasonable
consideration to any comments of the H Partners Group.





7




 

Section 6.Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated hereby, except that the
Company will reimburse the H Partners Group for its reasonable, documented
out-of-pocket expenses, including legal fees incurred in connection with seeking
representation on the Board and the negotiation and entry into this Agreement,
in an amount not to exceed $100,000.

Section 7.Certain Defined Terms. For purposes of this Agreement:

(a)“Affiliate” has the meaning set forth in Rule 12b-2 promulgated by the SEC
under the Exchange Act, and shall include all persons or entities that at any
time during the term of this Agreement become Affiliates of any person or entity
referred to in this Agreement.

(b)“Beneficial Ownership” means having the right or ability to vote, cause to be
voted or control or direct the voting of any Voting Securities (in each case
whether directly or indirectly, including pursuant to any agreement, arrangement
or understanding, whether or not in writing); provided, that a person shall be
deemed to have “Beneficial Ownership” of any Voting Securities that such person
has a right, option or obligation to own, acquire or control or direct the
voting of upon conversion, exercise, expiration, settlement or similar event
(“Exercise”) under or pursuant to (i) any Derivative (whether such Derivative is
subject to Exercise immediately or only after the passage of time or upon the
satisfaction of one or more conditions) and (ii) any Synthetic Position that is
required or permitted to be settled, in whole or in part, in Voting Securities.
A person shall be deemed to be the “Beneficial Owner” of, or to “beneficially
own,” any securities that such person has Beneficial Ownership of.

(c)“Business Day” means any day that is not (i) a Saturday, (ii) a Sunday or
(iii) other day on which commercial banks in the State of New York are
authorized or required to be closed by applicable law.

(d)“Director Criteria” means that a person (i) qualifies as “independent”
pursuant to SEC rules and regulations, applicable stock exchange listing
standards and applicable corporate governance policies, (ii) qualifies to serve
as a director under the General Corporation Law of the State of Delaware, (iii)
is not a former employee or current employee of the H Partners Group and (iv)
has the relevant experience to be a director of the Company.

(e)“Exchange Act” means the Securities Exchange Act of 1934, as amended
(together with the rules and regulations promulgated thereunder).

(f)“Extraordinary Transaction”  means any merger, acquisition, disposition of
all or substantially all of the assets of the Company or other business
combination involving the Company requiring a vote of stockholders of the
Company.

(g)“H Partners Director Criteria” means that a person (i) qualifies as
“independent” pursuant to SEC rules and regulations, applicable stock exchange
listing standards and applicable corporate governance policies, (ii) qualifies
to serve as a director under the General Corporation Law of the State of
Delaware and (iii) has the relevant experience to be a director of the Company.





8




 

(h)“Party” means the Company and the H Partners Group, individually, and
“Parties” means the Company and the H Partners Group, collectively.

(i)“SEC” means the U.S. Securities and Exchange Commission.

(j)“Substantial Disposition” means any transaction or series of related
transactions pursuant to which the H Partners Group sells or agrees to sell,
through swap or hedging transactions or otherwise, any Voting Securities or any
voting rights decoupled from the underlying Voting Securities held by the H
Partners Group or by any Affiliate of the H Partners Group constituting 5% or
more of the then-outstanding Voting Securities to any person.

(k)“Synthetic Position” means any option, warrant, convertible security, stock
appreciation right or other security, contract right or derivative position or
similar right (including any “swap” transaction with respect to any security,
other than a broad based market basket or index) (each of the foregoing, a
“Derivative”), whether or not presently exercisable, that has an exercise or
conversion privilege or a settlement payment or mechanism at a price related to
the value of Voting Securities or a value determined in whole or in part with
reference to, or derived in whole or in part from, the value of Voting
Securities and that increases in value as the market price or value of Voting
Securities increases or that provides an opportunity, directly or indirectly, to
profit or share in any profit derived from any increase in the value of Voting
Securities, in each case regardless of whether (x) it conveys any voting rights
in such Voting Securities to any person, (y) it is required to be or capable of
being settled, in whole or in part, in Voting Securities, or (z) any person
(including the holder of such Synthetic Position) may have entered into other
transactions that hedge its economic effect.

(l)“Voting Securities” means the Common Stock and any other securities of the
Company entitled to vote in the election of directors.

Section 8.Mandatory Injunctive Relief; Fees.

(a)Each Party acknowledges and agrees that any breach of any provision of this
Agreement shall cause the other Party irreparable harm which would not be
adequately compensable by money damages. Accordingly, in the event of a breach
or threatened breach by a Party of any provision of this Agreement, the other
Party shall be entitled to the remedies of injunction or other preliminary or
equitable relief, without having to prove irreparable harm or actual damages or
post a bond or other security. The foregoing right shall be in addition to such
other rights or remedies that may be available to the non-breaching Party for
such breach or threatened breach, including the recovery of money damages.

(b)If a Party institutes any legal suit, action, or proceeding against the other
Party to enforce this Agreement (or obtain any other remedy regarding any breach
of this Agreement) or arising out of or relating to this Agreement, including
contract, equity, tort, fraud, and statutory claims, the prevailing Party in the
suit, action, or proceeding is entitled to receive, and the non-prevailing Party
shall pay, in addition to all other remedies to which the prevailing Party may
be entitled, the costs and expenses incurred by the prevailing Party in
conducting the suit, action, or proceeding, including actual attorneys’ fees and
expenses, even if not recoverable by law.





9




 

Section 9.Confidentiality.

(a)The New Director shall be required to preserve the confidentiality of the
Company’s business and information, including any non-public information
entrusted to or obtained by such director by reason of his or her position as a
director of the Company (“Confidential Information”).

(b)Notwithstanding the foregoing, the New Director or any Replacement Director
may, if he or she wishes to do so, provide Confidential Information to the
investment professionals of the H Partners Group (“H Partners Investment
Professionals”), solely to the extent such H Partners Investment Professionals
need to know such information in connection with the H Partner Group’s
investment in the Company; provided, however, that H Partners (i) shall inform
each H Partners Investment Professional of the confidential nature of the
Confidential Information, (ii) shall cause each H Partners Investment
Professional not to disclose any Confidential Information to any Person other
than H Partners Investment Professionals in compliance with this Section 9 and
(iii) shall cause each H Partners Investment Professional not to use any
Confidential Information other than in connection with the H Partners Group
investment in the Company. The H Partners Group shall be responsible for the
breach of this Section 9 by any of its Representatives.

(c)Notwithstanding anything in this Agreement to the contrary, in the event that
H Partners Group or any of its Representatives is required in connection with
any Legal Requirement (excluding any such requirement arising out of any action
or proceeding initiated by the H Partners Group or its Representatives,
including for the avoidance of doubt any requirement to make a filing with the
SEC or under any securities laws or regulations) to disclose Confidential
Information, it is agreed that the H Partners Group or such Representative will,
to the extent legally permissible, provide the Company with prompt written
notice of such event so that the Company may seek a protective order or other
appropriate remedy or waive compliance with the applicable provisions of this
Agreement and, if applicable, the Company’s Code of Business Conduct and Ethics
for Directors by the H Partners Group or such Representative.  In the event that
(i) such protective order or other remedy is not obtained and disclosure of
Confidential Information is therefore required (and such requirement does not
arise from a breach of this Agreement by the H Partners Group) or (ii) the
Company consents in writing to having the Confidential Information produced or
disclosed pursuant to such Legal Requirement, the H Partners Group or such
Representative, as the case may be, (A) may, without liability hereunder,
furnish that portion (and only that portion) of the Confidential Information
that the H Partners Group or such Representative’s legal counsel advises is
legally required to be disclosed and (B) will use reasonable efforts, at the
Company’s expense, to obtain reasonable assurance that confidential treatment is
accorded to any Confidential Information so furnished.  In no event will the H
Partners Group or its Representatives oppose any action by the Company to obtain
a protective order or other relief to prevent the disclosure of the Confidential
Information or to obtain reliable assurance that confidential treatment will be
afforded to the Confidential Information.

(d)Any confidentiality obligations under this Section  9 shall expire 18 months
after the date on which the New Director no longer serves as a director of the
Company; provided, that the H Partners Group shall maintain in accordance with
the confidentiality obligations set forth herein any Confidential Information
constituting trade secrets for such longer time as such information constitutes
a trade secret of the Company as defined under 18 U.S.C. § 1839(3).





10




 

Section 10.Securities Laws.  H Partners acknowledges that it is aware, and will
advise each H Partners Investment Professional who receives Confidential
Information pursuant to Section 9(b), that United States securities laws
prohibit any Person who has received material, non-public information from
purchasing or selling securities on the basis of such information or from
communicating such information to any other Person under circumstances in which
it is reasonably foreseeable that such Person may trade securities on the basis
of such information. H Partners agrees that neither it nor its investment
professionals will use or communicate any Confidential Information in violation
of such laws. H Partners maintains customary policies and procedures designed to
prevent unauthorized disclosure and use of material, non-public information.
During the Cooperation Period,  H Partners shall not purchase or sell, directly
or indirectly, any securities of the Company during any blackout periods
applicable to all directors under the Company’s insider trading policy.

Section 11.Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. Each Party agrees to use its
commercially reasonable best efforts to agree upon and substitute a valid and
enforceable term, provision, covenant or restriction for any of such that is
held invalid, void or unenforceable by a court of competent jurisdiction.

Section 12.Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally, (ii) upon confirmation of receipt, when sent
by e-mail (provided, that such confirmation is not automatically generated), or
(iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the Party to receive the
same. The addresses for such communications shall be:

If to the Company:

Six Flags Entertainment Corporation

924 Avenue J East

Grand Prairie, Texas 75050

Attention: General Counsel

E-mail:  lBalk@sftp.com

 

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Sarkis Jebejian

Shaun J. Mathew

E-mail: sarkis.jebejian@kirkland.com

shaun.mathew@kirkland.com

 





11




 

If to the H Partners Group:

c/o H Partners Management, LLC
888 Seventh Avenue, 29th Floor 
New York, NY 10019
Attention: Lloyd Blumberg
E-mail: lblumberg@hpartnerslp.com

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attention: Andrew M. Freedman

E-mail: afreedman@olshanlaw.com

 

Section 13.Governing Law; Jurisdiction; Jury Waiver. This Agreement and all
actions, proceedings or counterclaims (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any action of the
Company or the H Partners Group in the negotiation, administration, performance
or enforcement hereof shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without giving effect to any
choice or conflict of laws provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.  Each Party irrevocably agrees
that any legal action or proceeding with respect to this Agreement and any
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and any rights and obligations arising
hereunder brought by the other Party or its successors or assigns, shall be
brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware) (the “Chosen Courts”).
Each Party hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the Chosen Courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the Chosen Courts. Each Party hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (a) any claim
that it is not personally subject to the jurisdiction of the Chosen Courts for
any reason, (b) any claim that it or its property is exempt or immune from
jurisdiction of any Chosen Court or from any legal process commenced in the
Chosen Courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in any Chosen Court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by the Chosen Courts. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT.





12




 

Section 14.Counterparts; Electronic Transmission. This Agreement may be executed
in two or more counterparts, which together shall constitute a single agreement.
Any signature to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) form or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, shall have the same effect as physical delivery of the
paper document bearing the original signature.

Section 15.Non-Disparagement.  Subject to applicable law, each of the Parties
covenants and agrees that:

(a)during the period commencing upon the execution of this Agreement and ending
on the earlier of (x) the conclusion of the Cooperation Period and (y) such time
as the other Party or any of its Affiliates, Representatives, successors,
assigns shall have breached this Section 15 (a),  neither it nor any of its
respective Affiliates, Representatives, successors, assigns, shall in any way
disparage, comment negatively upon, slander, criticize, attempt to discredit,
make derogatory statements with respect to, call into disrepute, defame, make or
cause to be made any statement or announcement that relates to or constitutes an
ad hominem attack on, or relates to and otherwise disparages (or causes to be
disparaged) the other Party or such other Party’s subsidiaries, Affiliates,
successors, assigns, officers (including any current or former officer of a
Party or a Party’s subsidiaries), directors (including any current or former
director of a Party or a Party’s subsidiaries), stockholders, or
Representatives, or any of their practices, procedures, businesses, business
operations, products or services, in any manner; and

(b)during the period commencing at the expiration of the Cooperation Period and
ending on the earlier of (x) the one-year anniversary of the expiration of
Cooperation Period and (y) such time as the other Party or any of its
Affiliates, Representatives, successors, assigns shall have breached this
Section 15 (b),  neither it nor any of its respective Affiliates,
 Representatives, successors, assigns, shall in any way make derogatory
statements with respect to, defame, make or cause to be made any statement or
announcement that relates to or constitutes an ad hominem attack on, or relates
to and otherwise disparages (or causes to be disparaged) the other Party’s
individual officers (including any current or former officer of a Party or a
Party’s subsidiaries), individual directors (including any current or former
director of a Party or a Party’s subsidiaries), individual stockholders, or
individual Representatives in any manner;  provided, that nothing in this
Section 15(b) shall restrict or prohibit the H Partners Group from soliciting
proxies or written consents of stockholders or conducting any other type of
referendum (binding or non-binding) with respect to, or from the holders of,
Voting Securities, or becoming a “participant” (as such term is defined in
Instruction 3 to Item 4 of Schedule 14A promulgated under the Exchange Act), in
or assisting, advising, knowingly encouraging or knowingly influencing any third
party in any “solicitation” of any proxy, consent or other authority (as such
terms are defined under the Exchange Act) to vote any Voting Securities at any
Stockholder Meeting, in each case, following the expiration of the Cooperation
Period; and provided,  further,  nothing in this Section 15(b) shall prohibit
any factual or truthful statements made in respect of either Party or its
Affiliates, officers (including any current or former officer of a Party or a
Party’s subsidiaries), directors (including any current or former director of a
Party or a Party’s subsidiaries), stockholders, or Representatives.





13




 

(c)Nothing in this Section 15 will be deemed to prevent either the Company or
the H Partners Group from complying with its respective disclosure obligations
under law, legal process, subpoena, the rules of any stock exchange or any legal
requirement or as part of a response to a request for information from any
governmental authority with jurisdiction over the Party from whom information is
sought.

Section 16.No Waiver. Any waiver by any Party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver of, or
deprive that Party of the right thereafter to insist upon strict adherence to,
that term or any other term of this Agreement.

Section 17.Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof. This
Agreement may only be amended pursuant to a written agreement executed by each
Party.

Section 18.Successors and Assigns. This Agreement may not be transferred or
assigned by any Party without the prior written consent of the other Party. Any
purported assignment without such consent is null and void. Subject to the
foregoing, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by and against the permitted successors and assigns of each Party.

Section 19.No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and is not enforceable by any other person.

Section 20.Interpretation and Construction. Each Party acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each Party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the Parties and may not be construed against any Party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is hereby expressly waived
by each Party, and any controversy over any interpretation of this Agreement
shall be decided without regards to events of drafting or preparation. The
section headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement, (i) the word “including” (in its various forms) means
“including, without limitation,” (ii) the words “hereunder,” “hereof,” “hereto”
and words of similar import are references to this Agreement as a whole and not
to any particular provision of this Agreement, and (iii) the word “or” is not
exclusive.

 

[Signature Pages Follow]

 

 



14




 

 

IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.

 

 

 

 

 

 

SIX FLAGS ENTERTAINMENT CORPORATION

 

 

 

 

 

 

 

By:

/s/ Marshall Barber

 

Name:

Marshall Barber

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Cooperation Agreement]





 




 

IN WITNESS WHEREOF, each Party has executed this Agreement or caused the same to
be executed by its duly authorized representative as of the date first above
written.

 

 

 

 

 

 

H PARTNERS MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Rehan Jaffer

 

Name:

Rehan Jaffer

 

Title:

Managing Member

 

 

 

 

 

 

H PARTNERS, LP

 

 

 

 

 

By:

/s/ Rehan Jaffer

 

Name:

H Partners Capital, LLC, its General Partner

 

Title:

Rehan Jaffer, as Managing Member

 

 

 

 

 

 

H PARTNERS CAPITAL, LLC

 

 

 

 

 

By:

/s/ Rehan Jaffer

 

Name:

Rehan Jaffer

 

Title:

Managing Member

 

 

 

 

 

 

H OFFSHORE FUND LTD.

 

 

 

 

 

By:

/s/ Rehan Jaffer

 

Name:

H Partners Management, LLC, its Investment Manager

 

Title:

Rehan Jaffer, as Managing Member

 

 

 

 

 

 

 

 

By:

/s/ Rehan Jaffer

 

Rehan Jaffer

 

 

 

 

 

 

 

 

By:

/s/ Arik Ruchim

 

Arik Ruchim

 

 

 

 [Signature Page to Cooperation Agreement





 




 

SCHEDULE A

1.H Partners Management, LLC

2.H Partners, LP

3.H Partners Capital, LLC

4.H Offshore Fund Ltd.

5.Rehan Jaffer

6.Arik Ruchim

 





 




 

EXHIBIT A

 

FORM OF

IRREVOCABLE LETTER OF RESIGNATION

 

January 30, 2020

Six Flags Entertainment Corporation

924 Avenue J East

Grand Prairie, Texas 75050

 

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to that certain Cooperation
Agreement (the “Agreement”), dated as of January 30, 2020, by and between Six
Flags Entertainment Corporation (the “Company”) and the H Partners Group (as
such term defined therein). Capitalized terms used herein but not defined shall
have the meaning set forth in the Agreement. Effective upon, and subject to,
such time as (i) the H Partners Group fails to maintain the Minimum Ownership
Level, (ii) I receive a written request for my resignation from the majority of
the Board (not including me) or (iii) any member of the H Partners Group is in
material breach of the Agreement, I hereby resign from my position as a director
of the Company and from any and all committees of the Board on which I serve.

This resignation may not be withdrawn by me at any time during which it is
effective.

Sincerely,

 

 

 

 

Arik Ruchim
Director

 

 

 





 




 

EXHIBIT B

 

FORM OF

REPLACEMENT DIRECTOR IRREVOCABLE LETTER OF RESIGNATION

 

[Date]

Six Flags Entertainment Corporation

924 Avenue J East

Grand Prairie, Texas 75050

 

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to that certain Cooperation
Agreement (the “Agreement”), dated as of January 30, 2020, by and between Six
Flags Entertainment Corporation (the “Company”) and the H Partners Group (as
such term defined therein). Capitalized terms used herein but not defined shall
have the meaning set forth in the Agreement. Effective upon, and subject to,
such time as (i) the H Partners Group fails to maintain the Minimum Ownership
Level or (ii) any member of the H Partners Group is in material breach of the
Agreement, I hereby resign from my position as a director of the Company and
from any and all committees of the Board on which I serve.

This resignation may not be withdrawn by me at any time during which it is
effective.

Sincerely,

 

 

 

 

[__] 
Director

 

 





 




 

EXHIBIT C

 

Press Release

 

 

 

